DETAILED ACTION

The amendment filed on March 2, 2022 has been entered. Claims 1, 2, and 5-7 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,634,418 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/199152 (provided by Applicant on the IDS filed October 14, 2020) to Hitoshi et al., hereinafter referred to as Hitoshi, in view of WO2010121940 (see English language translation provided with the final Office action mailed January 3, 2022) to Schechinger et al., hereinafter referred to as Schechinger.
In reference to claim 1, Hitoshi and Schechinger disclose the claimed invention.
Hitoshi discloses a refrigerator (1, see figure 2) comprising:
a main body (2);
a storage compartment (3) formed in the main body and having an open front side;
a door (8a/8b) provided to open and close the storage compartment;
an evaporator (33) provided to generate cold air;
a rear duct (29) including a first guide passage (15, see annotated reference below for the examiner’s definition of the first guide passage highlighted in grey) configured to guide the cold air generated in the evaporator (33) and a cooling discharge port (17, see figure 3a) through which the cold air is discharged from the first guide passage (15) to an inside of the storage compartment (3) to cool the storage compartment;
an upper duct (20a) including a second guide passage coupled with the first guide passage (15, see figure 2) and an air curtain discharge port (21) through which the cold air is discharged from the second guide passage (20) to a front opening of the storage compartment (3) to form an air curtain at the front opening of the storage compartment; and
a blade (24) provided to close or open the air curtain discharge port (21), wherein the first guide passage (as highlighted below) includes a first section  (between lines Band C) adjacent to an inlet (18) of the first guide passage and a second section (between lines A and B) downstream of the first section in an airflow direction, the first section (between lines C and B) having a uniform cross-sectional area, the second section (between lines A and B) having a cross-sectional area that increases in the airflow direction, see annotated reference below.

    PNG
    media_image1.png
    478
    875
    media_image1.png
    Greyscale

Hitoshi fails to disclose the second guide passage having a section in which a cross-sectional area gradually increases from an inlet of the second guide passage toward an outlet of the second guide passage.
Schechinger teaches that in the art of refrigerators distributing air to a front portion of a storage chamber, that it is a known method to provide the upper passage (analogous to the second guide passage of Hitoshi) such that the second guide passage (13) has a section in which a cross-sectional area gradually increases from an inlet (18) of the second guide passage (13)  toward an outlet (14) of the second guide passage (13), see figure 2. This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide even air flow to the entire width of the cabinet). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hitoshi by Schechinger such that  the second guide passage having a section in which a cross-sectional area gradually increases from an inlet of the second guide passage toward an outlet of the second guide passage, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing even air flow to the entire width of the cabinet.
In reference to claim 2, Hitoshi and Schechinger disclose the claimed invention.
Hitoski discloses the blade is configured to be rotated to a first position for opening the air curtain discharge port when the door is opened (see figure 6), a second position for closing the air curtain discharge port when the door is closed (see figure 5a), or a third position for opening the air curtain discharge port at an opening degree larger than an opening degree in the first position for the cold air discharged through the air curtain discharge port to be directed to a rear surface of the door (see figure 7a).
In reference to claim 5, Hitoshi and Schechinger disclose the claimed invention.
Schechinger teaches the outlet (14) of the second guide passage has a cross-sectional area larger than a cross-section area of the inlet (18) of the first guide passage, see figure 2. Accordingly, when modifying Hitoshi by Schechinger supra, the modification would also include the claimed feature.
In reference to claim 6, Hitoshi and Schechinger disclose the claimed invention.
Hitoski discloses a blower fan (27) configured to guide the cold air generated in the evaporator to the first guide passage and the second guide passage (20a), wherein the blower fan (27) allows the cold air to be discharged through the cooling discharge port (17) when the air curtain discharge port is closed, and allows the cold air to be discharged through the air curtain discharge port (21) when the air curtain discharge port is opened.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi and Schechinger as applied to claim 1 supra, and in further view of JP2005-77008 to Kondo et al., hereinafter referred to as Kondo (see English language translation provided with the final Office action mailed January 3, 2022).
In reference to claim 7, Hitoshi, Schechinger, and Kondo disclose the claimed invention.
Hitoski  fails to disclose the blower fan is configured to: rotate at a first speed in a storage cooling mode in which the blade closes the air curtain discharge port, and rotate at a second speed faster than the first speed in an air curtain mode in which the blade opens the air curtain discharge port to increase an amount of the cold air being discharged through the air curtain discharge port.
However, Kondo teaches that in the art of air curtain refrigerators, that it is a known method to provide a blower fan (12) is configured to rotate at a first speed in a storage cooling mode, and rotate at a second speed faster than the first speed in an air curtain mode to increase an amount of the cold air being discharged through the air curtain discharge port (see underlined section of page 4). Here Kondo teaches that this allow the cold air circulates uniformly in the refrigerator compartment even when the cross flow fan 12 is operated. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hitoski by such that the rotation speed of the fan is set to be smaller than that at the time of forming the air curtain such that the blower fan is configured to: rotate at a first speed in a storage cooling mode in which the blade closes the air curtain discharge port, and rotate at a second speed faster than the first speed in an air curtain mode in which the blade opens the air curtain discharge port to increase an amount of the cold air being discharged through the air curtain discharge port in order to advantageously circulate the cold air within the refrigerator uniformly.

Response to Arguments
	The terminal disclaimer filed March 2, 2022 has successfully overcome the Double patenting rejection of claim 1. Accordingly, the double patenting rejection in the final Office action mailed January 3, 2022 has been withdrawn.
	The cancellation of claims 3 and 4 have successfully overcome the rejections of claims 3 and 4 under 35 USC 112(b). Accordingly, the rejection of claims 3 and 4 under 35 USC 112(b) in the final Office action has been withdrawn.  
	Applicant’s arguments filed March 2 , 2022 has been fully considered but is rendered moot since Jeong has not been used to teach the amended features claimed as the features of the amendment is found in Hitoshi, see rejection of claim 1 supra.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763